We find the following statement in brief of appellants' counsel:
"The one question for consideration is what authority in that regard did section 974, Code 1923, confer on the state fire marshal?"
The statute for consideration is in this language:
"If he shall be of the opinion that there is evidence sufficient to charge any person with an offense, he shall cause such person to be arrested and charged with such an offense as the evidence may warrant, and shall furnish to the solicitor of any court having jurisdiction of the offense all the information obtained by him, including a copy of all pertinent and material testimony taken, together with the names of the witnesses."
We are of the opinion, and so hold, that the quoted provision simply authorizes the fire marshal and his deputies to cause the arrest of the suspected person in the usual and orderly way — that is, by making affidavit and procuring the issuance of a warrant — and does not authorize the arrest without a warrant.
The judgment of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.